DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/28/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claims 35-38.  The claim rejection under 35 U.S.C. § 112(b) for claims 21 and 30-31 have been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection of claims 25, 27, and 30-31 under 35 USC 112(d) has been overcome by the amendment and has hereby been withdrawn.  
Response to Arguments

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Applicant argues the combination of references (Matner et al in view of Klaas) does render obvious the instant claims.  Applicant agrees the primary reference to Matner does not teach the addition of a fibrous filler or catalytically trimerizing said polyisocyanate (A) in the presence of said fibrous filler and the trimerization catalyst as defined in claim 18.  However, it is deemed while not expressly teaching the use of fibrous filler Matner sets forth standard fillers can be added (page 19) to the composition comprising a polyisocyanate oligomer and a trimerization catalyst.  Matner additionally teaches using said polyisocyanate oligomer composition in a method wherein, said catalyst is added to the polyisocyanate composition A) with the additives and auxiliaries and then used under thermal conditions of 15 to 80 deg. C—see page 22.  In addition, as argued previously, fibrous filler are known (standard) fillers in making polyisocyanate composites, as evidenced by Klaas.  Said fibrous fillers add/improve re-enforcement said 
Applicant argues Matner does not set forth the amount of nitrogen in the polyisocyanate composite/matrix material and therefore cannot render the composition obvious.  Applicant argues the office has not meet the burden of inherency with regard to the amount of nitrogen in the composite.  By definition applicant teaches the nitrogen content of the polyisocyanate composite is ascertained as the sum total of all nitrogen atoms present in the polymer matrix from organic materials, i.e. from isocyanate groups, organic additives with amino groups, aromatic heterocycles with nitrogen functionalities etc., divided by the total amount of organic components and multiplied by 100%, as well as, teaching the catalytic trimerization is conducted at least up to a conversion level at which only at most 20% (claim 27) or at most 10% (claim 28) of isocyanate groups originally present in the polyisocyanate composition (A) are still present.  Matner sets forth the trimerization reaction to give polyisocanurate structures is at least 80%, preferably at least 90 %, and more preferably of at least 95% of the free isocyanate groups originally present in the polyisocyanate composition (A) have reacted, wherein at least preferably only at most 20%, preferably at most 10% and more preferably at most 5% of the isocyanate groups present in the polyisocyanate composition (A) are present in the polyisocanurate plastic/matrix composite material—see page 25.  Additionally, applicant noted as a difference the polyisocanurate composite/body of Matner is taught to have a density of greater than 1.00 g/cm3.  However, it is noted that by definition the polyisocanurate composite/body in the instant invention is deemed to have a density of greater than 1.00 g/cm3, also as found in the disclosure on page 33, lines 1-5.  Thus, Matner sets forth a polyisocanurate composite/material having a density of greater than 1.00 g/cm3; having less than 20% of free isocyanate groups present; and nitrogen present from the sum total of all nitrogen atoms present in the polymer matrix from organic materials, i.e. from isocyanate groups, organic additives with amino groups, aromatic heterocycles with nitrogen functionalities etc. just as found in the instantly claimed and defined invention therefore it is deemed in absence of evidence to the contrary the composite material obtained from the 
Applicant argues another difference is Matner teaches the composition is low in monomeric polyisocyanate, such that the polyisocyanate composition A) has a content of monomeric polyisocyanates of not more than 20 % by weight, not more than 15 % by weight, not more than 10% by weight or not more than 5% by weight, based in each case on the weight of the polyisocyanate composition A) wherein the instant invention/process/claims is not so limited.  Matner sets forth the polyisocyanate oligomer in the polyisocyanate composition A) has a low monomer content of most preferably less than 5 %.  Matner teaches no monomeric diisocyanate is used in the trimerization reaction of the invention, i.e., making of the oligomeric polyisocyanate starting material in composition A), the composition A) may contain an extra monomeric diisocyanate that is different from the monomeric polyisocyanates used in the preparation of the oligomeric polyisocyanate present in the polyisocyanate composition A).  The addition of the “extra” monomeric polyisocyanate may be advantageous for achieving special technical effects, such as hardness, wherein the addition amount of the “extra” monomeric polyisocyanate is not more than 20 % by weight—see page 11, 3rd full paragraph.  In addition, Matner sets forth by example polyisocyanate composition D comprising 95 % by weight of a HDI polyisocyanate oligomer B having an NCO content of 21.8 %; NCO functionality of 3.4; monomeric HDI content of 
Regarding amended claim 18:  Amended claim 18 requires providing a polyisocyanate composition A) comprising monomeric polyisocyanates in an amount of at least 2 % by weight and at least 60 % by weight of aliphatic polyisocyanates and oligomeric polyisocyanates.  However, the examiner cannot locate the teaching that the composition comprises at least 60 % by weight of an aliphatic polyisocyanate and an oligomeric polyisocyanate.  On page 6 of the disclosure sets forth 60 % by weight of aliphatic polyisocyanates in composition A); on page 11 it is set forth 60 % by weight of oligomeric polyisocyanate in composition A); on page 18 it is set forth the polyisocyanate having aliphatic groups bonded to isocyanates to the extent of 60 % by weight of the composition; and on page 25 it is set forth 60 % by weight of polyisocyanates can be used in composition A).  Clarification and direction are need to find the teaching that the polyisocyanate composition A comprises at least 60 % by weight of aliphatic and oligomeric polyisocyanates.  Regarding amended claim 18 and the teachings of the prior art.  Matner sets forth the polyisocyanate composition A) may comprise one or more oligomeric polyisocyanates, wherein the one or more oligomeric polyisocyanates has/have exclusively aliphatically and/or cycloaliphatically bonded isocyanate groups—see page 15, lines 21-24 (5th full paragraph).  Therefore, it is deemed from the overall teachings of Matner it would have been within the skill level of an ordinary artisan to obtain a polyisocyanate composition A) comprising at least 60 % by weight of aliphatic and oligomeric polyisocyanates in combination with at least 2 wt. % of monomeric polyisocyanates and a trimerization catalyst with a fibrous filler, as evidenced by Klaas, as set forth in the previous office action.  Therefore the rejection still stands.  Please note a new 35 USC 112 rejection is warranted based on the newly amended claims, as suggested above.  Additionally, the obviousness-type double patenting rejection still stands.  Please find all rejections below. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 18 requires providing a polyisocyanate composition A) comprising monomeric polyisocyanates in an amount of at least 2 % by weight and at least 60 % by weight of aliphatic polyisocyanates and oligomeric polyisocyanates.  However, the examiner cannot locate the teaching that the composition comprises at least 60 % by weight of an aliphatic polyisocyanate and an oligomeric polyisocyanate.  On page 6 of the disclosure sets forth 60 % by weight of aliphatic polyisocyanates in composition A); on page 11 it is set forth 60 % by weight of oligomeric polyisocyanate in composition A); on page 18 it is set forth the polyisocyanate having aliphatic groups bonded to isocyanates to the extent of 60 % by weight of the composition; and on page 25 it is set forth 60 % by weight of polyisocyanates can be used in composition A).  and oligomeric polyisocyanates.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 18 requires providing a polyisocyanate composition A) comprising monomeric polyisocyanates in an amount of at least 2 % by weight and at least 60 % by weight of aliphatic polyisocyanates and oligomeric polyisocyanates.  However, it is not clear the difference between an aliphatic polyisocyanate and an oligomeric polyisocyanate since oligomeric polyisocyanates, as written, would include aliphatic polyisocyanates.  It is not clear if applicant intends for the oligomeric polyisocyanate to be the same or different from the already required aliphatic polyisocyanates, i.e., an aliphatic polyisocyanate oligomer and an aromatic oligomeric polyisocyanate or an aliphatic polyisocyanate, such as HDI with an aliphatic polyisocyanate, such as IPDI.  Clarification is requested. 


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-32, 34 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matner et al (WO2016/170057) in view of Klaas et al (GB 1335958).
Matner sets forth solids based on polyisocanurate polymers.  Said solids are obtained by providing a polyisocyanate composition comprising (A) oligomeric polyisocyanates and low monomeric polyisocyanates; (b) a trimerization catalyst; wherein the composition is catalyzed at ambient temperatures of at least 80 deg. C.  Matner sets forth said obtained polyisocyanurates comprise at least 50 mol. % of oligomeric structures selected from the group consisting of uretdione, isocyanurate; allophanate; biuret; iminooxadiazinedione and oxadiazinetrione.  Matner additionally sets forth the thermal polymerization (catalytic trimerization reaction) is conducted th paragraph.  Thus claim 27 is taught by the reference.  
Matner sets forth the overall teachings of the reference the polyisocyanate composition (A) comprises oligomeric polyisocyanates having a low monomer content meaning the oligomeric polyisocyanates used in the composition are obtained by trimerization wherein the monomeric content has been removed, thus substantially monomeric polyisocyanate free, i.e., less than 0.5 % by weight monomeric content—see teachings from page 10, 3rd full paragraph to page 11, 2nd paragraph.  Said component (A) is found in amounts from at least 70 wt. %--see page 15, last paragraph.  Said component (A) has an average NCO functionality of from 2 to 5.0—see page 13, 5th paragraph.  Thus claim 26 is obvious. 
Matner sets forth in an embodiment that the polyisocyanate composition (A) may contain “extra” monomeric mono- or polyisocyanates to achieve special technical features, such as hardness in the polyisocanurate solids.  Said “extra” monomeric isocyanates can be added in amounts of not more than 20 % by weight to achieve said results—see page 11, 3rd paragraph.  Thus the at least 2 % by weight of a monomeric polyisocyanate is deemed obvious in view of the overall teachings of the reference.  
Matner sets forth said polyisocyanates used in the invention are exclusively aliphatic or cycloaliphatic isocyanate compounds—see page 15, 3rd full paragraph.  Preferable aliphatic and cycloaliphatic polyisocyanates are diisocyanatobutane; diisocyanatopentane; diisocyanatohexane; isophorone diisocyanate; and 4, 4’-diisocyanatodicyclohexylmethane—see page 16, first paragraph.   Said oligomeric polyisocyanate can be found in amounts from at least 70 wt. % up to 99 wt. %--see page 15, last paragraph.  Thus claim 25 is found in the reference. 
Matner sets forth suitable trimerization catalyst include metal compounds, wherein preferred catalyst include carboxylates and alkoxides of alkali metals, alkaline earth metals, or zirconium in combination with complexing agents, such as crown ethers or polyethylene glycols or polypropylene glycols used in amounts from 0.0005 % to 5.0 % by weight—see page 18, paragraphs 1-4.  

Matner teaches in the overall disclosure the polyisocyanate composition can comprise additives (C), wherein standard fillers are disclosed—see page 19 last paragraph.   Matner additionally teaches the trimerization catalyst B) is added to the polyisocyanate composition, as described above, optionally under inert gas, and optionally with additional use of solvents and additives, and exposed to heat having temperatures of 0 to 100 deg. C—see page 22, 3rd paragraph.  Matner teaches that said conversion is preferably at most 5 % of isocyanate groups originally present in (A) are still present—see page 25, 1st paragraph.  Thus claim 28 rendered obvious. 
It is also known in the art, that fillers such as fibrous glass fillers, can be added to polyisocanurate compositions for re-enforcement in obtained molded composites, such as espoused by Klaas.  Klaas sets forth polyisocanurate articles obtained by trimerizing aliphatic and aromatic polyisocyanates in the presence of trimerizing catalyst and, optional, co-initiators—see Klaas page 2, column2, lines 52-56.  Matner and Klaas are analogous art since they are from the same field of endeavor that is the art of polyisocanurate plastic composites.  Therefore, it would have been within the skill level of an ordinary artisan to mix in combination with the at least 2 wt. % of monomeric aliphatic polyisocyanates and at least 60 % by weight of an aliphatic oligomeric polyisocyanate and trimerization catalyst, as suggested by Matner, known fibrous fillers, such as glass fibers, as taught by Klaas with an expectation of obtain glass filled polyisocanurate plastic composite in absence of evidence to the contrary and/or unexpected results.  Thus it is deemed claims 18-19 is obvious in view of the cited prior art.  The obtained composite and articles obtained from said composite are deemed to render claims 29 and 34 obvious.
Regarding claims 30-32:  Matner does not expressly set forth the amount of nitrogen being at least 9 % by weight in the finished composite or that the metal proportion by weight of metal ions being at least 0.00025% in the composite; however, Matner sets forth a composite material that renders the instantly claimed polyisocanurate obvious and therefore since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether 
Regarding claim 32, Matner sets forth the composite polyisocanurate material has a density of 500 mPa*s to less than 300,000 mPa*s as measured by DIN EN 3219 at 21 deg. C which is different units and test standard found in instant claim 32; however; since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of copending Application No. 16/098,006 (US2019/0144593). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.  Both set forth processes for producing composite polyisocanurate materials.  The instant claims require at least 2 % by weight of monomeric polyisocyanates in the process while said co-pending (US’006) requires a low monomeric diisocyanate content of no more than 20 % weight percent.  It is deemed said co-pending overlaps is scope with the instant claims since no more than 20 wt. %  monomeric polyisocyanate includes  at least 2 wt. % of monomeric polyisocyanate as instantly claimed.  Therefore, the It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                                                                                     
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc